
	

113 S1165 IS: Access to Appropriate Immunizations for Veterans Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1165
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Tester (for himself,
			 Mr. Pryor, Mr.
			 Begich, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  certain requirements relating to the immunization of veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Appropriate Immunizations
			 for Veterans Act of 2013.
		2.Ensuring veteran
			 access to appropriate immunizations
			(a)Inclusion of
			 recommended adult vaccinations as medical services
				(1)Covered
			 benefitSubparagraph (F) of section 1701(9) of title 38, United
			 States Code, is amended to read as follows:
					
						(F)immunizations
				against infectious diseases, including each immunization on the recommended
				adult immunization schedule at the time such immunization is indicated on that
				schedule;
						.
				(2)DefinitionSection
			 1701 of such title is amended by adding after paragraph (9) the following new
			 paragraph:
					
						(10)The term
				recommended adult immunization schedule means the schedule
				established (and periodically reviewed and, as appropriate, revised) by the
				Advisory Committee on Immunization Practices established by the Secretary of
				Health and Human Services and delegated to the Centers for Disease Control and
				Prevention.
						.
				(b)Report to
			 CongressSection 1704(1)(A) of such title is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)to ensure that veterans have received each
				immunization on the recommended adult immunization schedule at the time such
				immunization is indicated on that
				schedule.
						.
				(c)Assurance that
			 administration of vaccinations constitutes appropriate management and
			 cost-Effective delivery of health care services
				(1)In
			 generalSection 1706(a) of such title is amended—
					(A)by striking In managing the
			 provision and inserting (1) In managing the provision;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)(A)In managing the provision of medical
				services under such section, the Secretary shall develop and implement quality
				measures and metrics to ensure that veterans receiving medical services under
				this title receive each immunization on the recommended adult immunization
				schedule at the time such immunization is indicated on that schedule.
								(B)Quality measures and metrics developed and
				implemented under subparagraph (A) shall include targets for compliance.
								(C)The Secretary shall, to the maximum extent
				feasible, develop and implement measures and metrics required by subparagraph
				(A) concurrently and consistently with the metrics in place, as of the date of
				the enactment of this paragraph, with respect to influenza and pneumococcal
				vaccinations.
								.
					(2)Report to
			 CongressSection 1704(1) of such title is amended by adding at
			 the end the following new subparagraph:
					
						(H)Statistics related
				to the quality measures and metrics developed and implemented under section
				1706(a)(2) of this
				title.
						.
				(3)Effective
			 dates
					(A)Development of
			 initial scheduleThe Secretary shall establish the quality
			 measures and metrics described in paragraph (2) of section 1706(a) of such
			 title, as added by paragraph (1), through notice and comment rulemaking. The
			 Secretary shall publish in the Federal Register proposed measures and metrics
			 by no later than July 1, 2013, and shall finalize such measures and metrics by
			 no later than December 31, 2013.
					(B)Implementation
			 of measures and metricsThe
			 Secretary shall implement paragraph (2) of such section on January 1,
			 2014.
					(C)Report to
			 CongressSubparagraph (H) of
			 paragraph (1) of section 1704 of such title, as added by paragraph (2), shall
			 apply with respect to the first report submitted under such section after
			 January 1, 2014.
					
